     Case 2:19-cv-06363-RGK-JC Document 33 Filed 06/29/20 Page 1 of 1 Page ID #:542



 1

 2                                                                    JS-6
 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11

12    WILLIAM BERRY,                                  Case No.: 2:19-cv-06363-RGK-JC
13                   Plaintiff,                       Hon. R. Gary Klausner
14        v.                                          [PROPOSED] ORDER FOR DISMISSAL
                                                      WITH PREJUDICE
15    GPT GIG BOA PORTFOLIO OWNER
      LLC, A DELAWARE LIMITED
16    LIABILITY COMPANY; AND DOES 1-                  Action Filed: July 23, 2019
      10,                                             Trial Date: Not on Calendar
17
                                    Defendants.
18

19

20             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21    it, and being fully advised finds as follows:
22             IT IS ORDERED THAT:

23             Plaintiff William Berry’s (“Plaintiff”) action against GPT GIG BOA PORTFOLIO
24    OWNER LLC (“Defendant”) is dismissed with prejudice.
25

26    Dated: June 29, 2020
                                                            Hon. R. Gary Klausner
27                                                          Judge, United States Court
                                                            Central District of California
28
                                                1
                          [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
